DETAILED ACTION
Claims 1-8, 11, 14, 22-29, 32, and 35 remain pending in the application (claims from 07/14/2020 amendment). Applicant filed Remarks on 02/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that because Chen (CN 101289135) discloses a spring 14 to help close the valve plate 10, Chen does not meet the claim recitations of “as the movable member moves to the closed position, the second surface area of the movable member exposed within the second chamber is reduced to an exposed annular surface of the second surface area thus reducing the opening force provided by the gas at the second pressure and providing a bias towards the closed position” (Remarks at page 3, lines 17-20).  
The examiner respectfully disagrees.  Chen may use a spring in moving the valve toward a closed position.  However, the use of a spring in Chen does not negate the fact that Chen meets the claim limitations as they are written.  As the movable member (10) moves to the closed position (10 moves up), the second surface area of the moveable member exposed within the second chamber is reduced to an exposed 
 Applicant further states that claim 1 valve does not require a spring to bias the valve toward a closed position (see Remarks at page 3, lines 22-23).  However, even though claim 1 does not require a spring to bias the valve closed, the claims are not written to prevent the additional use of a spring.
The rejection is maintained and made FINAL.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101289135 (hereinafter “Chen”) (cited on IDS dated 07/14/2020). 
With regard to claim 1, Chen discloses a valve (see annotated Fig.) comprising: a first chamber (below 10, see annotated Fig.) and a second chamber (see annotated Fig.), wherein a movable member (10) is arranged to selectably bring the first and second chambers into and out of fluid communication with one another (position in annotated Fig. is open fluid communication, out of fluid communication when 10 moves upward in Fig. and seals on 10 via unnumbered O-ring shown); the movable member (10) arranged such that when in an open position (position shown) wherein the first and second chambers are in fluid communication, gas at a first pressure in the first chamber (see annotated Fig.) provides a closing force to a first surface area (see annotated Fig.) of the movable member (closing force provided when no longer a vacuum in the tank, 1st
  
    PNG
    media_image1.png
    901
    798
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    897
    797
    media_image2.png
    Greyscale
 
 With regard to claims 2 and 23, Chen discloses the second chamber (see annotated Fig.) further comprises a bore (bore inside 9) in mating arrangement with a shaft (shown in Fig.) of the movable member wherein as the movable member (10) moves to the closed position (moves upward in Fig.), the shaft of the movable 
With regard to claims 3 and 24, Chen discloses that the shaft of the movable member (10) comprises a smaller diameter than the rest of the movable member located within the second chamber (shaft has a smaller diameter than other portions of 10, such as top side of 10, which is within the second chamber) (see annotated Fig.).
With regard to claims 4 and 25, Chen discloses that a distal portion of the shaft is arranged to couple with the bottom of the bore to provide the closed position when a predetermined pressure occurs in the first chamber (as shown in Fig., distal end of shaft couples with bottom of bore).
With regard to claims 5 and 26, Chen discloses that when the force on the second surface area (see annotated Fig.) of the movable member (10) is larger than the force on the first surface area (see annotated Fig.) of the movable member (10), the movable member (10) moves to an open position to fluidly connect the first and second chambers (see annotated Fig.).
With regard to claims 6 and 27, Chen discloses that as the movable member (10) moves to the open position (position shown) from the closed position, the second surface area (see annotated Fig.) exposed within the second chamber is increased (as 10 moves downward to fully open, more of 10 is exposed within the second chamber).
With regard to claims 7 and 28, Chen discloses that the shaft of the movable member (10) is arranged to move out of a sealed relationship with the bore to increase the second surface area exposed within the second chamber (read broadly so that as 
With regard to claim 22, Chen discloses a method (method inherent in structure of Chen) comprising: providing a valve (see annotated Fig.) comprising a first chamber (see annotated Fig.) and a second chamber (see annotated Fig.), wherein a movable member (10) selectably brings the first and second chambers into and out of fluid communication with one another (position in annotated Fig. is open fluid communication, out of fluid communication when 10 moves upward in Fig. and seals on 10 via unnumbered O-ring shown); wherein when in an open position (position shown) wherein the first and second chambers are in fluid communication, gas at a first pressure in the first chamber (see annotated Fig.) provides a closing force to a first surface area of the movable member to overcome an opening force provided by gas at a second pressure in the second chamber (see annotated Fig.)  on a second surface area (see annotated Fig.) of the movable member whereby the movable member moves to a closed position (when 10 moves upward to seal) to isolate the first and second chambers; and as the movable member (10) moves to the closed position, the second surface area (see annotated Fig.) of the movable member exposed within the second chamber is reduced to an exposed annular surface of the second surface area thus reducing the opening force provided by the gas at the second pressure and providing a bias towards the closed position (as indicated in annotated Fig. by the circled area, the reduced location is now just the circled area instead of also the tapered portion of 10). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 2-4 and 23-24, alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
With regard to claims 2 and 23, if it is successfully argued that Chen is not considered to show that that the shaft moves into a sealed relationship with the bore, then the following alternative rejection is offered.
In Chen, the shaft moves into the bore.  The bore does not have an escape for trapped fluid.  Therefore, it would be likely, if not inherently, to have a sealed relationship to prevent the shaft from sticking.
One of ordinary skill in the art of valve design would have arranged the shaft to have a seal to prevent unwanted fluid from getting trapped within the bore.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bore of Chen by 
With regard to claims 3 and 24, Chen discloses that the shaft of the movable member (10) comprises a smaller diameter than the rest of the movable member located within the second chamber (shaft has a smaller diameter than other portions of 10, such as top side of 10, which is within the second chamber) (see annotated Fig.).
With regard to claim 4, Chen discloses that a distal portion of the shaft is arranged to couple with the bottom of the bore to provide the closed position when a predetermined pressure occurs in the first chamber (as shown in Fig., distal end of shaft couples with bottom of bore).

 Claims 8, 11, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Pat. Pub. No. 2009/0223580 (hereinafter “Denis”).
With regard to claims 8 and 29, Chen discloses an outlet (see annotated Figs. 2) selectably in fluid communication with the first chamber.
Chen discloses all the claimed features with the exception of disclosing an outlet valve arranged to be biased to a normally closed position by a closing force of the gas within the first chamber to isolate the first chamber from the outlet.
Denis teaches that it is known in the art to modify a pressure valve to include an outlet valve (8) for the purpose of providing an isolating valve that is biased closed and can be opened as need to allow fluid to flow out (see paras [0077] and [0078]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an isolating valve at the outlet, such as taught by Denis, in the system of Chen for the purpose of providing an isolating valve that is normally biased closed but can be opened as desired in order to control the outflow of fluid (see Denis at paras [0077] and [0078]).
With regard to claims 11 and 32, the combination teaches that the outlet valve (8 in Denis) is arranged to be forced into an open position whereby the first chamber is in fluid communication with the outlet (forced by valve driver; by lever; see Denis at paras [0079] [0099]).

Allowable Subject Matter
Claims 14 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 8,245,730 discloses a valve device with first and second chambers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA CAHILL/Primary Examiner, Art Unit 3753